DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/088,514, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the disclosure of the prior-filed application, Application No. 15/088,514, is silent regarding a tertiary device as claimed in claims 5, 12, and 18 of the instant application.  While the disclosure provides for multiple primary devices and multiple secondary devices, the originally filed .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,796,798. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional features in the instant claims regarding implementation using devices connected through a network are generic automations across a networked system and merely require routine skill in the art.  This is at least evidenced by the disclosure of US Patent No. 10,796,798 that identifies that the method and system may operate on separate computers or on one or more shared computers which is an admission that the single computer embodiment claimed in US Patent No. 10,796,798 and the networked computers embodiment claimed in the instant application are merely obvious variants.  See at least lines para. 28-30. Thus, it would be impossible to practice the instant application without infringing upon the patented invention.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  With respect to claims 5, 12, and 19, while the disclosure provides for multiple primary devices and multiple secondary devices, the disclosure is silent regarding a tertiary device distinct from a primary device or a secondary device.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 4, 11, and 18, the disclosure fails to provide sufficient written description for “classifying, in the computer database, at least some manipulations of the secondary device virtual environment as constructive behaviors and at least some manipulations of the virtual environment as destructive behaviors; recording, in the computer database, the classification of: the manipulations of the secondary device virtual environment; an amount of time associated with selecting a particular object model of the one or more selected object models in the secondary device virtual environment; and an association of the one or more selected object models in the secondary device virtual environment, wherein the association comprises one or more of the positive-orientation, the negative-orientation, and the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over ten Cate1 in view of Hutcheson et al. (US 2002/0061743, hereinafter referred to as Hutcheson).

Regarding claims 1, 8, and 15, ten Cate teaches a computer-implemented method (claim 1), non-transitory computer-readable medium with computer executable instruction (claim 8), and a system (claim 15) for sharing virtual environments between one or more primary devices and one or more secondary devices, comprising:
generating, with a secondary device, a secondary device virtual environment comprising a background skybox and a texture-mapped wireframe base layer that graphically represents a sand tray comprising a base layer (ten Cate, Fig. 1 illustrates a screenshot of the sandtray application constructed in the project. Fig. 4.5 illustrates the empty sandtray right after the start of the program.); 
providing, with the secondary device, one or more texture-mapped wireframe object models to be placed in the secondary device virtual environment (ten Cate, Ch. 5 Interaction with figurines and Section 7.5 Figurines. Section 5.1 Figurines as physical objects, “Figures are represented graphically as arbitrary triangle meshes.” Texture-mapped wireframe is also known as mesh.); 
providing, with the secondary device, one or more tools to manipulate the secondary device virtual environment and the one or more object models by altering animations, behaviors, and interactions between one or more object models and the secondary device virtual environment (ten Cate, Section 5.2.4 Selection [of figurines], Section 5.2.5 Removal [of figurines], 5.3 Moving figurines, Ch. 6 Virtual tools); 
ten Cate does not explicitly teach recording, in a computer database, an order of the placement of one or more selected object models in the secondary device virtual environment.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for ten Cate to include recording, in a computer database, an order of the placement of one or more selected object models in the secondary device virtual environment because ten Cate at pg. 37 that “[a] sandtray therapy session can be stored and replayed without the need for a video camera.  This can be less intrusive for the patient and is therefore quite desirable.”  Thus it would merely be applying a known technique to a known method ready for improvement to yield predictable results.
ten Cate also does not explicitly teach transmitting to a primary device the order of the placement of one or more selected object models in the secondary device virtual environment; and generating, with the primary device, a primary device virtual environment comprising a background skybox and a texture-mapped wireframe base layer that graphically represents a sand tray comprising a base layer, said primary device virtual environment comprising an order of the placement of one or more selected models identical to the order of the placement of one or more selected models of the secondary device virtual environment.
However, in a related art, Hutcheson teaches administering multiple player games, including board games, across a network wherein the administrator can adjust the conditions of the field of play (see, for example, at least para. 123).  For a board game to be administered to multiple players across a network the board and piece movements necessarily are displayed to each user such that what is displayed to and affected on one device (aka the secondary device) is transmitted and generated on another device (aka the primary device).  In Hutcheson, not only are old and well-known (by the effective filing date of the claimed invention) computerized 
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the virtual sandtray implementation of ten Cate to be administered in the system of Hutcheson.  This “provides a more cost effective way to deliver interactive services to end users” (Hutcheson, para. 32) as the therapist can be remote from the patient.  Therefore, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claims 2, 9, and 16, ten Cate in view Hutcheson teaches the computer-implemented method of claim 1, the non-transitory computer-readable medium with computer executable instruction of claim 8, and the system of claim 15, further comprising, after generating the primary device virtual environment:
providing, with the primary device, one or more tools to manipulate the primary device virtual environment and the one or more object models by altering animations, behaviors, and interactions between one or more object models and the primary device virtual environment (ten Cate, Section 5.2.4 Selection [of figurines], Section 5.2.5 Removal [of figurines], 5.3 Moving figurines, Ch. 6 Virtual tools); 
ten Cate does not explicitly teach recording, in a computer database, an order of the placement of one or more selected object models in the primary device virtual environment.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for ten Cate to include recording, in a computer database, an order of the placement of one or more selected object models in the primary device virtual environment because ten Cate at pg. 37 that “[a] sandtray therapy session can be stored and replayed without the need for a video camera.  This can be less 
ten Cate does not explicitly teach transmitting to the secondary device the order of the placement of one or more selected object models in the primary device virtual environment; and altering the order of the placement of one or more selected object models in the secondary device virtual environment in response to the transmitted order of the placement of one or more selected object models in the primary device virtual environment.
However, in a related art, Hutcheson teaches administering multiple player games, including board games, across a network wherein the administrator can adjust the conditions of the field of play (see, for example, at least para. 123).  For a board game to be administered to multiple players across a network the board and piece movements necessarily are displayed to each user such that what is displayed to and affected on one device (aka the secondary device) is transmitted and generated on another device (aka the primary device).  In Hutcheson, not only are old and well-known (by the effective filing date of the claimed invention) computerized remote multi-player board games implemented, but a human administrator may also access the game with a primary device to adjust any condition.
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the virtual sandtray implementation of ten Cate to be administered in the system of Hutcheson.  This “provides a more cost effective way to deliver interactive services to end users” (Hutcheson, para. 32) as the therapist can be remote from the patient.  Therefore, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claims 3, 10, and 17, ten Cate in view Hutcheson teaches the computer-implemented method of claim 2, the non-transitory computer-readable medium with computer executable instruction of claim 9, and the system of claim 16, wherein at least one of the one or more tools to manipulate the primary device virtual environment comprises a shovel (ten Cate, pg. 92, shovel), and manipulate the primary device virtual environment base layer by adding layers to and removing layers from the base layer and wherein removing a predetermined number of layers from the base layer reveals an underlying surface (ten Cate, 6.4 Painting tool).
ten Cate does not teach that the shovel performs the manipulating function (the shovel is identified as a figurine in ten Cate).
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for ten Cate to substitute a painting tool for the shovel because ten Cate notes that the sand in a physical sandtray “does have several important purposes: 1. Hills and mountains can be created by piling sand up, 2. Valleys can be created by digging, 3. Rivers, lakes, ponds and seas can be created by digging until the blue sandtray bottom is revealed, 4. Figurines can be made to stand upright by pushing them down into the sand, 5. Figurines can be partly or completely buried (ten Cate, pg. 64).”  ten Cate identifies that the painting tool is the substitute for the shovel tool through section 6.4 Painting tool.  Thus, it is merely a simple substitution of one known element for another to obtain predictable results.

Regarding claims 4, 11, and 18, ten Cate in view Hutcheson teaches the computer-implemented method of claim 3, the non-transitory computer-readable medium with computer executable instruction of claim 10, and the system of claim 17. 
ten Cate does not explicitly teach wherein one or more object models to be placed in the secondary device virtual environment comprise a first group associated with a positive-orientation, one or more object models to be placed in the secondary device virtual environment comprise a second group associated with a negative-orientation, and one or more object models to be placed in the secondary device virtual environment comprise a third group associated with one or more emotional states, and further comprising, after generating, with the primary device, a primary device virtual environment:
classifying, in the computer database, at least some manipulations of the secondary device virtual environment as constructive behaviors and at least some manipulations of the virtual environment as destructive behaviors;
recording, in the computer database, the classification of: 
the manipulations of the secondary device virtual environment; 
an amount of time associated with selecting a particular object model of the one or more selected object models in the secondary device virtual environment; and 
an association of the one or more selected object models in the secondary device virtual environment, wherein the association comprises one or more of the positive-orientation, the negative-orientation, and the one or more emotional states; 
analyzing, with an analyzer coupled with the computer database, the recorded association of the one or more object models in the secondary device virtual environment and the recorded classification of the manipulation of the secondary device virtual environment; 
automatically correlating, by use of analyzer-performed pattern recognition of the recorded order of the placement of one or more selected object models in the secondary device virtual environment and the recorded classification of the manipulations of the secondary device virtual environment, an internal state of a patient with the recorded association of the one or more selected object models in the secondary device virtual environment and the recorded classification of the manipulation of the secondary device virtual environment; and 
generating, with the analyzer, an analysis comprising a summary of the one or more selected object models in the secondary device virtual environment and the correlated internal state of the patient.
However, ten Cate worked with sandtray therapists to develop the virtual sandtray to mimic physical sandtrays in therapy.  The steps of claims 4, 11, and 18 are merely steps a sandtray therapist would mentally perform while observing a sandtray of a patient.  For example, Fig. 1.1 illustrates a screenshot of the sandtray application constructed in the project.  “It shows a typical scene that could be constructed during an actual therapy session”.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for ten Cate to include these steps since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.

Regarding claims 5, 12, and 19, ten Cate in view Hutcheson teaches the computer-implemented method of claim 1, the non-transitory computer-readable medium with computer executable instruction of claim 8, and the system of claim 15, further comprising:
generating, with a tertiary device, a tertiary device virtual environment comprising a background skybox and a texture-mapped wireframe base layer that graphically represents a sand tray comprising a base layer (ten Cate, Fig. 1 illustrates a screenshot of the sandtray application constructed in the project. Fig. 4.5 illustrates the empty sandtray right after the start of the program.); 
providing, with the tertiary device, one or more texture-mapped wireframe object models to be placed in the tertiary device virtual environment (ten Cate, Ch. 5 Interaction ; 
providing, with the tertiary device, one or more tools to manipulate the tertiary device virtual environment and the one or more object models by altering animations, behaviors, and interactions between one or more object models and the tertiary device virtual environment ten Cate, Section 5.2.4 Selection [of figurines], Section 5.2.5 Removal [of figurines], 5.3 Moving figurines, Ch. 6 Virtual tools); 
ten Cate does not explicitly teach recording, in a computer database, an order of the placement of one or more selected object models in the secondary device virtual environment.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for ten Cate to include recording, in a computer database, an order of the placement of one or more selected object models in the tertiary device virtual environment because ten Cate at pg. 37 that “[a] sandtray therapy session can be stored and replayed without the need for a video camera.  This can be less intrusive for the patient and is therefore quite desirable.”  Thus it would merely be applying a known technique to a known method ready for improvement to yield predictable results.
ten Cate also does not explicitly teach transmitting to a primary device the order of the placement of one or more selected object models in the tertiary device virtual environment; and generating, with the primary device, a second primary device virtual environment comprising a background skybox and a texture-mapped wireframe base layer that graphically represents a sand tray comprising a base layer, said second primary device virtual environment comprising an order of the placement of one or more selected models identical to the order of the placement of one or more selected models of the tertiary device virtual environment.
However, in a related art, Hutcheson teaches administering multiple player games, including board games, across a network wherein the administrator can adjust the conditions of 
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the virtual sandtray implementation of ten Cate to be administered in the system of Hutcheson.  This “provides a more cost effective way to deliver interactive services to end users” (Hutcheson, para. 32) as the therapist can be remote from the patient.  Therefore, it is merely combining prior art elements according to known methods to yield predictable results. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ten Cate in view of Hutcheson et al. (US 2002/0061743, hereinafter referred to as Hutcheson) as applied to claims 1, 8, and 15, further in view of Dunstan et al. (US 2008/0026838, hereinafter referred to as Dunstan).

Regarding claims 6, 13, and 20, ten Cate in view Hutcheson teaches the computer-implemented method of claim 1, the non-transitory computer-readable medium with computer executable instruction of claim 8, and the system of claim 15. 
ten Cate does not teach the secondary device displaying the secondary device virtual environment with a virtual reality headset.
However, in a related art, Dunstan teaches the secondary device displaying the secondary device virtual environment with a virtual reality headset (Dunstan, para. 147, 
It would have been obvious to a person having ordinary skill in the art to incorporate the virtual reality headset of Duncan in the virtual sandtray system and process of ten Cate and Hutcheson because “participants would have natural movements to be body captured and our present game would be able to position them properly in the virtual world”.  (Dunstan, para. 147).  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ten Cate in view of Hutcheson et al. (US 2002/0061743, hereinafter referred to as Hutcheson) as applied to claims 1, 8, and 15, further in view of the Health Insurance Portability and Accountability Act of 19962.

Regarding claims 7 and 14, ten Cate in view Hutcheson teaches the computer-implemented method of claim 1 and the non-transitory computer-readable medium with computer executable instruction of claim 8. 
ten Cate and Hutcheson do not explicitly teach wherein the transmission to the primary device of the order of the placement of one or more selected object models in the secondary device virtual environment comprises an encrypted transmission.
However, an encrypted transmission is necessary for the networked method and system of ten Cate in view of Hutcheson in order to maintain compliance with the Health Insurance Portability and Accountability Act (HIPAA) of 1996 (pg. 5, “Transmission Security. A covered .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hancock et al. is a presentation of ten Cate at the ACM Conference on Human Factors in Computing Systems.
Von Kohorn (US 5,697,844) discloses televising the board of a game to multiple remote players.
James et al. (US 5,964,660) discloses a network multiplayer game.
Khosla (US 6,080,063) discloses a game play system that allows remote players to participate in a concurrent simulation of a live event as the live event is occurring.
Baker et al. (US 6,106,399) discloses the use of client and server software communicating with each other via the internet to create and maintain a multi-user role-playing game and the virtual world of the game is infinitely expandable and updateable, and the software reacts to user inputs to make the virtual world change according to user actions.
James et al. (US 6,179,713) discloses a full-time turn based network multiplayer game.
Elber et al. (US 2002/0033839) discloses enabling object manipulation and display with common aspects of board games and multiple player games.
Chambers (US 2002/0070498) discloses initiating interaction between clients and psychological therapists, social workers or family mediators using patches on the surface of a game piece.
Opaluch (US 2009/0149246) discloses providing customized games across a network to multiple players.
Carpendale et al. (US 2011/0069019 and US 8,416,206) discloses the US patent application and patent associated with the virtual sandtray of ten Cate.
Anson (US 8,147,251) discloses a psychological testing and treatment system according to the present disclosure employs a computer to provide objective, unbiased language, independent interaction with users to circumvent natural human psychological defenses and gather information about traumatic or troubling events of the user. A user's interaction with relevant icons permits the computer to gather data to permit diagnosis and treatment. At the same time, the system enables the extraction, archiving and measurement of this data from the user. Subsequent and consequent to this communication via the system, the disturbance in the user is ameliorated to a degree by virtue of the interaction.
Jenkins (US 2012/0256915) identifies that the use of skyboxes and wireframes in the claimed context of interactive visualization applications is well-known as late as 2012.
Mlyniec et al. (US 2013/0104083) discloses navigating and analyzing portions of a three-dimensional virtual environment using a two-handed interface.
Fox (US 2014/0167358) discloses a method for providing play therapy utilizing an interactive role play game that involves relationships and interaction.
Pichette et al. (US 2017/0148264) discloses the ability to view impact and adjust parameters in a computer/mobile application to tailor specific behaviors and/or applications/games closes as the user progresses through a course of treatment.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ten Cate, T. (2009, July 9). A virtual Sandtray on a Tabletop Computer. Tobias Isenberg: Illustrative Rendering, Visualization, and Human-Computer Interaction. Retrieved September 27, 2021, from http://tobias.isenberg.cc/Teaching/MasterThesis2009tenCate.
        2 (OCR), O. for C. R. (2021, June 28). Summary of the HIPAA Security Rule. HHS.gov. Retrieved September 29, 2021, from https://www.hhs.gov/hipaa/for-professionals/security/laws-regulations/index.html.